                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                   1:18 CV 253

GREGORY HUGH LENG,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
v.                                                     )
                                                       )                 AMENDED ORDER
NANCY A. BERRYHILL,                                    )
Acting Commissioner of the Social Security             )
Administration,                                        )
                                                       )
                        Defendant.                     )
_______________________________                        )

        This matter is before the Court sua sponte.

        The Court’s Order (Doc. 10) granting Plaintiff’s Motion for Extension of Time to File

Plaintiff’s Brief (Doc. 9) incorrectly stated that the extended deadline for the filing of

Plaintiff’s motion for summary judgment and supporting memorandum would be February 22,

2019.

        That Order is hereby AMENDED to clarify that the deadline for the filing of Plaintiff’s

motion for summary judgment and supporting memorandum is February 5, 2019. The other

provisions in the Court’s previous Order (Doc. 10) remain unchanged.

                                              Signed: January 10, 2019
